Citation Nr: 1534933	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  11-15 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected tonsillar hypertrophy or posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected PTSD.  

3.  Entitlement to service connection for a bilateral wrist disability.  

4.  Entitlement to service connection for headaches, to include as secondary to PTSD.  

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to a restoration of a 10 percent disability rating for a residual left knee scar, status post laceration, following a reduction to a noncompensable disability rating, effective August 28, 2008.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2003 to May 2007.  

This matter comes to the Board of Veterans' Appeals (Board) from a January 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the Veteran's claims file has since been transferred to the RO in Des Moines, Iowa.  

This matter was previously remanded by the Board in November 2014, in order to afford the Veteran due process regarding his previous request for a hearing before the Board.  The Veteran subsequently testified before the undersigned Veterans Law Judge (VLJ) at a June 2015 videoconference hearing, and a transcript of the hearing has been associated with the claims file.  During the Board hearing, the undersigned VLJ clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of his claims.  To the extent that the Veteran testified that he would submit additional evidence along with a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ), the Board notes that no additional evidence has been added to the claims file for its consideration; however, the Board finds no harm in proceeding to adjudicate the issues discussed herein.  38 C.F.R. §§ 20.800, 20.1304(c) (2014).  The above actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103 (2013).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (describing the hearing officer's duty to fully explain the issues and suggest the submission of evidence that may have been overlooked).  Moreover, given the due process afforded to the Veteran by way of the June 2015 videoconference hearing, the Board finds there has been substantial compliance with its prior remand directive, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  

The issues of entitlement to service connection for sleep apnea, gastroesophageal reflux disease (GERD), and a bilateral wrist disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, his headaches are caused by or aggravated by his service-connected PTSD.  

2.  Tinnitus is shown by the competent and credible evidence of record to be related to the Veteran's active military service.  

3.  A January 2009 RO decision reduced the assigned disability rating for the Veteran's service-connected residual left knee scar, status post laceration, from 10 percent to noncompensable, effective August 28, 2008.  The Veteran's 10 disability percent rating had been in effect for less than 5 years.  

4.  The evidence is in relative equipoise as to whether sustained material improvement in the Veteran's residual left knee scar was demonstrated under the ordinary conditions of life.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).  

2.  The criteria for the establishment of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.1.02, 3.303 (2014).  

3.  The criteria for a restoration of a 10 percent disability rating for a residual left knee scar, status post laceration, have been met, effective August 28, 2008.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7804 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, as the Board herein grants the Veteran's claims of entitlement to service connection for headaches and tinnitus, and restores the previously assigned 10 percent disability rating for the Veteran's residual left knee scar, status post laceration, further discussion of VA's duties to notify and assist with respect to the claims addressed herein is not warranted.  


II.  Service Connection - Generally  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may also be granted on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury".  38 C.F.R. § 3.310(a) (2014).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); 38 C.F.R. § 3.310(b).  

Combat veterans may establish service incurrence of a disease or injury through satisfactory lay or other evidence which is consistent with the circumstances, conditions, or hardships of service, even in the absence of official record of such incurrence.  38 U.S.C.A. §1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2014).  

Participation in combat is a determination that is to be made on a case-by-case basis, and requires that a Veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  Such determination must be based on consideration of all evidence of record in each case, assessing the credibility, probative value, and relative weight of each relevant item of evidence, and applying the benefit-of-the-doubt standard if the evidence is in equipoise.  Id.  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.A.  Service Connection - Headaches  

The Veteran claims entitlement to service connection for a headache disability.  He has consistently reported that his headaches began following a motor vehicle accident during active service, when he struck his head on the steering wheel and was rendered unconscious after he drove a truck into a wall while traveling approximately 40 miles per hour.  

Service treatment records document the Veteran's report of a motor vehicle accident in December 2005; however, they do not document treatment or hospitalization following such event, as also has been reported by the Veteran.  

Nevertheless, the Board acknowledges that the Veteran's DD Form 214 establishes that he served as a Hospital Corpsman, Field Medical Service Technician, and Preventative Medicine Technician, and that he was awarded the National Defense Service Medal, Global War on Terrorism Service Medal, and Iraqi Campaign Medal with EGA device.  Additionally, the Veteran competently and credibly testified before the Board that he participated in combat missions during active service.  Given the above, the Board concludes that the Veteran is a combat veteran and entitled to the presumption of an in-service injury or event.  See 38 U.S.C.A. § 1154(b).  

Post-service treatment records document the Veteran's reports of headaches.  He has also submitted additional lay evidence in support of his claim.  

Upon VA examination in August 2008, the Veteran reported his military history regarding the onset of his headaches.  He stated that the headaches occurred on a daily basis since active service but denied incapacitation as a result of the headaches.  The examiner noted that a September 2007 CT scan and a March 2008 MRI of the Veteran's brain were both normal, and that as such, there was no evidence of any specific structural abnormality of the brain.  Following physical examination, the VA examiner diagnosed muscle contraction and stress-induced headaches.  He stated that the veteran began having these headaches soon after his motor vehicle accident according to his history, but opined that it was highly unlikely that the headaches were posttraumatic in nature, as one would anticipate such headaches would disappear after a couple of years.  Rather, the examiner stated that the Veteran's headaches were related to his underlying PTSD and anxiety.  

As noted above, service connection may be granted on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury".  38 C.F.R. § 3.310(a).  Thus, after consideration of all of the evidence, including the probative and competent opinion of the August 2008 VA examiner, and after resolving any reasonable doubt in favor of the Veteran, the Board finds that the evidence of record is at least in equipoise with regard to the Veteran's claim.  Therefore, with application of the benefit of the doubt doctrine, service connection for the Veteran's headaches as secondary to his service-connected PTSD is warranted.  As such, the appeal is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  



II.B.  Service Connection - Tinnitus  

The Veteran also claims entitlement to service connection for tinnitus.  

Service treatment records do not document any complaints, treatment, or diagnosis of tinnitus.  However, they do contain audiometric evaluations which document that the Veteran was routinely exposed to noise, without hearing protection, during active service.  

Post-service VA treatment records document that the Veteran has consistently reported tinnitus following discharge from active service.  

Tinnitus is a disability capable of lay observation as experienced through the one's senses.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Therefore, the Veteran is competent to report that he has experienced constant tinnitus since service.  Further, he has consistently reported the circumstances of his exposure to loud noise during active service, and the Board finds no reason to doubt his credible statements in this regard.  

Upon review of the evidence, the Board finds that the competent evidence of record reasonably supports the Veteran's allegation that he has had tinnitus ever since service.  See 38 C.F.R. § 3.303(b) (2014).  Resolving any reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise as to whether the Veteran's tinnitus is related to his active service, including in-service noise exposure; therefore, service connection is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


III.  Reduction/Restoration - Left Knee Scar

Generally, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The Veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60-day period and no hearing is requested, a final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  38 C.F.R. § 3.105(e).  However, as here, where the reduction does not result in a reduction or discontinuance in the amount of compensation payable to the Veteran, 38 C.F.R. § 3.105(e) does not apply.  See Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010); see also VAOPGCPREC 71-91 (Nov. 1991).  

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155 (West 2014).  When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).  

For reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344 (2014); see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  In this case, the 10 percent rating for the Veteran's service-connected left knee scar was in effect for less than five years at the time of reduction.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply.  Rather, as regards disability ratings in effect for less than five years, adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. § 3.344(c).  

Nevertheless, prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2014); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that the improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).  

It is essential both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.  38 C.F.R. § 4.1.  If an examination report does not contain sufficient detail, or the diagnosis is not supported by the findings on the examination report, it must be returned as inadequate for rating purposes.  38 C.F.R. § 4.2.  When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examinations or in use of descriptive terms.  38 C.F.R. § 4.13.  Finally, it must be considered that the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-82.  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.  

Service connection for a residual left knee scar, status post laceration, was initially granted within a May 2007 RO decision; the RO assigned a 10 percent disability rating effective May 16, 2007, based upon a March 2007 examination which showed a small, superficial, and tender one centimeter scar on the Veteran's left knee.  Thereafter, a January 2009 RO decision reduced the assigned disability rating for the Veteran's service-connected residual left knee scar, status post laceration, from 10 percent to noncompensable, effective August 28, 2008.  This decision was based upon an August 2008 VA examination wherein the VA examiner was unable to identify the presence of a left knee scar until the Veteran pointed out an "extremely faint" scar; moreover, the examiner stated that the Veteran did not report tenderness, pain, or disfigurement with respect to the left knee scar.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The RO awarded the Veteran's initial 10 percent rating for a residual left knee scar pursuant to 38 C.F.R. § 4.118, Diagnostic Code (DC) 7804, effective May 16, 2007.  As an initial matter, the Board notes that the rating criteria for evaluating scars under 38 C.F.R. § 4.118, DCs 7800-7805 were amended, effective October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  Generally, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria.  If an increased rating is warranted under the revised criteria, that award may not be made effective before the effective date of the liberalizing change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  However, the revised criteria here apply only to applications for benefits received by VA on or after the effective date of October 23, 2008.  See 73 Fed. Reg. 54710 (September 23, 2008).  

In this case, the reduction of the Veteran's assigned disability rating for his left knee scar was effective August 28, 2008, which precedes the effective date of the revised criteria.  Thus, the amended criteria are not applicable in this instance, and the Board will evaluate the Veteran's claim for a restoration under the prior criteria.  

Effective August 30, 2002, scars that are superficial and painful on examination may be rated at a maximum rating of 10 percent disabling.  38 C.F.R. § 4.118, DC 7804 (2003).  A superficial scar was defined as one not associated with underlying soft tissue damage.  Id.  

Considering the evidence as a whole, and resolving any reasonable doubt in favor of the Veteran, the evidence as to whether improvement in the Veteran's residual left knee scar, status post laceration, has been shown is in equipoise.  As noted above, the January 2009 RO decision to reduce the assigned disability rating for the Veteran's left knee scar from 10 percent to noncompensable was based upon an August 2008 VA examination wherein the VA examiner was unable to identify the presence of a left knee scar until the Veteran pointed out an "extremely faint" scar; additionally, the examiner stated that the Veteran did not report tenderness, pain, or disfigurement with respect to the left knee scar.  

However, also of record is a June 2008 statement wherein the Veteran referenced a painful scar on his left leg.  Additionally, at the June 2015 Board videoconference hearing, the Veteran asserted that the VA examiner did not properly examine his left knee scar; moreover, he testified that the left knee scar remained tender and that it had not receded.  

Significantly, the Veteran, as a layperson, is competent to report symptoms he perceives through his senses, such as tenderness and pain.  See Layno, 6 Vet. App. at 469.  

Accordingly, resolving any reasonable doubt in the Veteran's favor, the Board finds that the reduction of the Veteran's initial 10 percent disability rating for a residual left knee scar, status post laceration, was not warranted; therefore, the 10 percent disability rating is hereby restored, effective August 28, 2008.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3; see also Gilbert, supra.  


ORDER

Service connection for headaches, as secondary to service-connected PTDS, is granted.  

Service connection for tinnitus is granted.  

A restoration of a 10 percent disability rating for a residual left knee scar, status post laceration, is granted effective August 28, 2008.  


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary in order to ensure that the Veteran's claims of entitlement to entitlement to service connection for sleep apnea, GERD, and a bilateral wrist disability receive all due consideration.  Specifically, the Veteran must be afforded adequate VA examinations regarding each of these claims.  Further development of the record is required to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  


I.  Sleep Apnea

Notably, the August 2008 VA examiner discussed the Veteran's report of difficulty sleeping, snoring, trouble breathing, and fatigue during active service.  Following examiner, the VA examiner diagnosed the Veteran with obstructive sleep apnea, which was being effectively treated with use of a continuous positive air pressure (CPAP) machine.  However, the VA examiner did not offer any sort of nexus opinion regarding the Veteran's claim that his diagnosed sleep apnea was due to active service, to include as secondary to service-connected tonsillar hypertrophy or PTSD.  Thus, the August 2008 VA examination is inadequate with respect to the Veteran's claim for sleep apnea, and an adequate VA examination must be obtained upon remand.  The examiner must also properly consider the lay evidence of record with respect to the Veteran's claim.  


II.  GERD

Upon examination in August 2008, the VA examiner noted that the Veteran began to experience symptoms consistent with GERD in January or February 2007, although he did not seek specific medical attention at the time.  The Veteran described symptoms including a burning sensation in his chest.  He also stated that during the night if he had nightmares and anxiety related to his PTSD, the reflux symptoms would be very prominent.  The examiner also noted that the Veteran did gain some weight, which the Veteran associated with his PTSD medication.  The examiner noted that a esophagogastroduodenoscopy had not been performed.  Following an examination, the VA examiner concluded that it was possible that some of the Veteran's reflux symptoms that occur at night may be related to his PTSD and anxiety.  Thus, the August 2008 VA examination indicates a link between the Veteran's claimed GERD disability and his service-connected PTSD disability.  Given this, the Board finds that an additional VA examination and/or opinion is warranted upon remand, to include a discussion of a theory of secondary service connection and the lay evidence of record.  See 38 C.F.R. §§ 3.159, 3.310 (2014).  


III.  Bilateral Wrist Disability

Finally, the August 2008 VA examiner noted that the Veteran's bilateral wrist strain may have occurred at the time of the reported December 2005 motor vehicle accident.  The examiner noted that the Veteran had some mild chronic pain in the wrist but no pathology evident on wrist x-rays, and that a wrist examination was quite unremarkable except for some mild pain at the extremes of motion of the wrist.  

Generally, pain is not a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part, vacated in part on other grounds sub. nom. Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that undiagnosed pain may be the basis of an award of compensation under 38 U.S.C. § 1117 (2014).  See Joyner v. McDonald, 766 F.3d 1393 (Fed. Cir. 2014).  Given the Veteran's status as a Persian Gulf veteran, he is entitled to consideration under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 (West 2014).  

Therefore, upon remand, the Veteran must be afforded an adequate VA examination which addresses the potential nexus identified by the August 2008 VA examiner and the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

Accordingly, these matters are REMANDED for the following action:

1.  Return the claims file to the August 2008 VA examiner, or an equally qualified examiner, for review of the entire claims file, including this Remand.  Any additional examination or testing of the Veteran may be conducted, if deemed necessary by the examiner.  

The examiner must provide adequate supplemental opinions, including a complete rationale for any and all conclusion reached, as to the following:

a) whether it is as least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed obstructive sleep apnea is caused by or aggravated by the Veteran's service-connected tonsillar hypertrophy or PTSD?  

b) whether it is as least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed GERD is caused by or aggravated by the Veteran's service-connected PTSD?  

c) whether it is as least as likely as not (a 50 percent probability or greater) that the Veteran's claimed bilateral wrist pain is caused by or due to active service, to include undiagnosed pain as a result of the Veteran's status as a Gulf War veteran.  

If the examiner finds that it is as least as likely as not (a 50 percent probability or greater) that any of the Veteran's currently diagnosed conditions is aggravated by a service-connected condition, the examiner must also provide an opinion as to the baseline level of severity of the Veteran's currently diagnosed condition prior to any such aggravation.  

The term "aggravated" as used herein refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as contrasted with temporary or intermittent flare-ups of symptomatology which resolve with return to baseline level of disability.  

In rendering the requested opinions, the examiner should specifically consider, and comment upon, the credible lay evidence of record.  Moreover, a thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for any opinion expressed.  

2.  Following the above development, ensure that the resulting opinions are adequate, and undertake any corrective measures as needed.

3.  Then, readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case (SSOC) and a reasonable opportunity to respond, after which the matters should be returned to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


